



EXHIBIT 10.47


SECOND AMENDMENT TO THE
ANIXTER INC. EXCESS BENEFIT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2014


WHEREAS, Anixter Inc. (the “Company”) maintains the Anixter Inc. Excess Benefit
Plan, as amended and restated effective January 1, 2014 (the “Plan”) for its
eligible employees and its affiliates that have adopted the Plan;
WHEREAS, pursuant to Section 10 of the Plan, the Company has the right to amend
the Plan; and
WHEREAS, the Company desires to amend certain governance provisions of the Plan.
NOW, THEREFORE, BE IT RESOLVED, that the Plan is amended, effective as of
December 18, 2018, in the following respects:
1.
Section 1(e) is amended in its entirety to read as follows:

“(e)
“Committee” means the Benefits Administrative Committee (referred to as the
“Benefits Administrative Committee”, “BAC” or “Committee” in this Plan), and
includes any delegate of the BAC pursuant to applicable BAC approvals, as more
fully described in Section 9.”

2.
Section 9(a) is amended in its entirety to read as follows:

“(a)
In General. The Excess Plan shall be administered by the BAC or any successor
thereto, which shall have the sole authority to construe or interpret the terms
and provisions of the Excess Plan and determine the amount, manner and time of
payment of any benefits hereunder. The BAC serves as the PlanAdministrator under
ERISA. The Anixter Inc. Employee Retirement and Benefits Oversight Committee
(“ERBOC”) has the authority and responsibility (i) to appoint and remove members
of the BAC and (ii) monitor the BAC. The BAC shall maintain records, make the
requisite calculations and disburse payments hereunder, and its interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned. The BAC may adopt such rules as it deems
necessary, desirable or appropriate in administering the Excess Plan and the BAC
may act at a meeting, in writing without a meeting, or by having actions
otherwise taken by a member of the BAC pursuant to a delegation of duties from
the BAC. The BAC may, in its discretion, delegate its duties to an officer or
other employee of the Company, or to a committee composed of officers or
employees of the Company. The determination of the BAC as to disputed questions
arising under this Excess Plan, whether of law or of fact, or mixed questions of
law and fact, including questions of construction or interpretation, shall be
final, binding, conclusive upon all persons. No member of the BAC may act, vote,
or otherwise influence a decision of the BAC specifically relating to his
benefits, if any, under the Excess Plan. The powers and duties of the BAC and
the ERBOC are further provided in the Anixter Inc. Employee Benefit Plans
Administration and Investment Charter, as adopted by the Company, and as may be
renamed and/or amended from time to time.”

3.
Section 9(b) is amended in its entirety to read as follows:

“(b)
Claims Procedure. Any Participant claiming a benefit ("Claimant") under the Plan
shall present the request in writing to the Committee.



1

--------------------------------------------------------------------------------





(i)
Initial Claim Review. If the claim is wholly or partially denied, the Committee
will, within a reasonable period of time, and within 90 days of the receipt of
such claim, or if the claim is a claim on account of Disability, within 45 days
of the receipt of such claim, provide the Claimant with written notice of the
denial setting forth in a manner calculated to be understood by the Claimant:

(A)
The specific reason or reasons for which the claim was denied;

(B)
Specific reference to pertinent Plan provisions, rules, procedures or protocols
upon which the Committee relied to deny the claim;

(C)
A description of any additional material or information that the Claimant may
file to perfect the claim and an explanation of why this material or information
is necessary;

(D)
An explanation of the Plan's claims review procedure and the time limits
applicable to such procedure and a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA following an adverse determination
upon review; and

(E)
In the case of an adverse determination of a claim on account of Disability, the
information to the Claimant shall include, to the extent necessary, the
information set forth in Department of Labor Regulation Section
2560.503-1(g)(1)(v).

If special circumstances require the extension of the 45 day or 90 day period
described above, the Claimant will be notified before the end of the initial
period of the circumstances requiring the extension and the date by which the
Committee expects to reach a decision. Any extension for deciding a claim will
not be for more than an additional 90 day period, or if the claim is on account
of Disability, for not more than two additional 30 day periods.
(ii)
Review of Claim. If a claim for benefits is denied, in whole or in part, the
Claimant may request to have the claim reviewed. The Claimant will have 180 days
in which to request a review of a claim regarding Disability, and will have 60
days in which to request a review of all other claims. The request must be in
writing and delivered to the Committee. If no such review is requested, the
initial decision of the Committee will be considered final and binding.

The Committee's decision on review shall be sent to the Claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee shall consider all
information submitted by the Claimant, regardless of whether the information was
part of the original claim. The decision shall also include a statement of the
Claimant's right to bring an action under Section 502(a) of ERISA.
The Committee's decision on review shall be made not later than 60 days (45 days
in the case of a claim on account of Disability) after its receipt of the
request for review,


2

--------------------------------------------------------------------------------





unless special circumstances require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
120 days (90 days in the case of a claim on account of Disability) after receipt
of the request for review. This notice to the Claimant shall indicate the
special circumstances requiring the extension and the date by which the
Committee expects to render a decision and will be provided to the Claimant
prior to the expiration of the initial 45 day or 60 day period.
Notwithstanding the foregoing, in the case of a claim on account of Disability:
(A) the review of the denied claim shall be conducted by a named fiduciary who
is neither the individual who made the benefit determination nor a subordinate
of such person; and (B) no deference shall be given to the initial benefit
determination. For issues involving medical judgment, the named fiduciary must
consult with an independent health care professional who may not be the health
care professional who decided the initial claim.
To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the Claimant has
exhausted such Claimant's remedies under these claims procedures, provided that
any such action must be brought within one year after the final written decision
of the Committee is rendered.”
*    *    *
IN WITNESS WHEREOF, the Executive Vice President, Human Resources, a duly
authorized officer, has executed this Second Amendment to the Anixter Inc.
Excess Benefit Plan on December 18, 2018, to evidence its adoption by Anixter
Inc.
ANIXTER INC.
By: /s/ Rod Smith
Rod Smith
Executive Vice President, Human Resources




3